Exhibit 10.2

 

Silicon Valley Bank

 

Amended and Restated

 

Schedule to Loan and Security Agreement

 

Borrower:   Internap Network Services Corporation Address:   250 Williams Street
NW     Suite E100     Atlanta, GA 30303 Date:   September 30, 2004

 

This Amended and Restated Schedule forms an integral part of the Loan and
Security Agreement between Silicon Valley Bank and the above-borrower dated
October 21, 2002, and amends and restates in its entirety the prior Schedule to
Loan and Security Agreement (as previously amended, the “Original Schedule”),
effective as of the date hereof.

 

1. CREDIT LIMIT

    (Section 1.1):

   An amount equal to the sum of 1, 2 and 3 below:     

1.      Revolving Loans. An amount not to exceed (a) or (b) below, as applicable
(the “Revolving Loans”):

    

(a)    Loans in the aggregate not to exceed $15,000,000 (the “Maximum Revolving
Credit Limit”), provided that Loans under this subclause 1(a) shall only be
available to Borrower as long as Borrower maintains, at all times, at least
$40,000,000 in unrestricted cash and cash equivalents (excluding any Loans under
this Agreement) in accounts maintained at Silicon (the “$40 Million
Requirement”); or

    

(b)    If Borrower does not satisfy the $40 Million Requirement, then the lesser
of (i) $15,000,000 (the “Maximum Revolving Credit Limit”) at any one time
outstanding or (ii) 85% (the “Advance Rate”) of Borrower’s Eligible Accounts (as
defined in Section 8 above);

    

Silicon may, from time to time, modify the Advance Rate, in its good faith
business judgment, upon notice to the Borrower, based on changes in collection
experience with respect to Accounts or other issues or factors relating to the
Accounts or other Collateral.

     plus     

2.      Term Loan I. The term loan previously made to Borrower by Silicon in the
original principal amount of $5,000,000, the current outstanding principal
balance of which is $2,083,333.31 (“Term Loan I”). Term Loan I shall continue to
be repaid in thirty-six equal monthly installments of principal, having
commenced on October 1, 2002, and continuing on the first day of each of the
succeeding thirty-five months. Interest shall continue to be paid monthly on the
outstanding principal balance of Term Loan I at the rate set forth in Section
1.2 below;

     plus     

3.      Term Loan II. Silicon is making concurrently herewith a term loan in the
initial principal amount of $17,500,000 (“Term Loan II”), the proceeds of which
are to be used to refinance any existing Cisco capital lease obligations and any
other outstanding capital lease obligations. Term Loan II shall be repaid in
forty-eight equal monthly installments of principal commencing October 1, 2004
and continuing on the first day of each of the succeeding forty-seven months.
Interest shall be paid monthly on the outstanding principal balance of Term Loan
II at the rate set forth in Section 1.2 below.

     As used in this Agreement, “Loans” includes the Revolving Loans, Term Loan
I and Term Loan II.



--------------------------------------------------------------------------------

Letter of Credit Sublimit (Section 1.6):

   $5,000,000. ACH Services and      Reserves:    Borrower may use up to
$300,000 of Revolving Loans available hereunder for Silicon’s cash management
services relating to ACH services. Silicon may, in its sole discretion, reserve
against Revolving Loans which would otherwise be available hereunder such sums
as Silicon shall determine in its good faith business judgment in connection
therewith, and Silicon may charge to Borrower’s Revolving Loan account, any
amounts that may become due or owing to Silicon in connection therewith.
Borrower agrees to execute and deliver to Silicon all standard form applications
and agreements of Silicon in connection with such cash management services, and,
without limiting any of the terms of such applications and agreements, Borrower
will pay all standard fees and charges of Silicon in connection therewith. All
obligations arising in connection with such cash management services shall be
due and payable on the Maturity Date and shall otherwise be deemed terminated on
the Maturity Date.

2. INTEREST.

    

Interest Rate (Section 1.2):

          With respect to Revolving Loans and related Obligations: A rate equal
to the “Prime Rate” in effect from time to time, plus 0.50% per annum; provided,
however, after the Borrower has achieved two consecutive fiscal quarters of
profitability in excess of $0.00 and as long as Borrower continues to maintain
such profitability, then a rate equal to the “Prime Rate” in effect from time to
time. Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed. “Prime Rate” means the rate announced from time to time
by Silicon as its “prime rate;” it is a base rate upon which other rates charged
by Silicon are based, and it is not necessarily the best rate available at
Silicon. The interest rate applicable to the Obligations shall change on each
date there is a change in the Prime Rate.      Compliance with the foregoing
profitability requirement for purposes of effecting an interest rate reduction
shall be determined by Silicon and shall not be effective until Silicon is
reasonably satisfied as to compliance therewith. Further, and notwithstanding
the foregoing, no reduction of the applicable interest rate in accordance with
the foregoing provisions shall occur if a Default or Event of Default is then
occurring.      With respect to Term Loan I and related Obligations: A fixed
rate equal to eight percentage points (8.00%) on a per annum basis. Interest
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.      With respect to Term Loan II and related Obligations: Either (1)
or (2) below, at Borrower’s option, to be determined by Borrower prior to the
funding of Term Loan II:     

(1)    The interest rate shall be a rate equal to the Prime Rate (as defined
above) in effect from time to time, plus 2.25% per annum. Interest shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.
The interest rate applicable to the Obligations pertaining to Term Loan II shall
change on each date there is a change in the Prime Rate; or

    

(2)    The interest rate shall be a fixed rate equal to seven and one-half
percentage points (7.50%) on a per annum basis. Interest shall be calculated on
the basis of a 360-day year for the actual number of days elapsed.

Minimum Monthly Interest (Section 1.2):    Not Applicable.



--------------------------------------------------------------------------------

3. FEES (Section 1.4):

         

        Loan Fee:

   With respect to the Revolving Loans:      $60,000, payable concurrently
herewith.      With respect to Term Loan II:      $65,000, payable concurrently
herewith.

        Unused Line Fee:

   In the event, in any calendar month (or portion thereof at the beginning and
end of the term hereof), the average daily principal balance of the Revolving
Loans outstanding during the month is less than the amount of the Maximum
Revolving Credit Limit, Borrower shall pay Silicon an unused line fee in an
amount equal to 0.125% per annum on the difference between the amount of the
Maximum Revolving Credit Limit and the average daily principal balance of the
Revolving Loans outstanding during the month, computed on the basis of a 360-day
year, which unused line fee shall be computed and paid monthly, in arrears, on
the first day of the following month.

4. MATURITY DATE

        (Section 6.1):

  

With respect to Revolving Loans and related Obligations:

September 29, 2005 [364 days from the date of this Amended and Restated Schedule
to Loan and Security Agreement].

     With respect to Term Loan I and related Obligations: As set forth in
Section 1 above regarding Term Loan I.      With respect to Term Loan II and
related Obligations: As set forth in Section 1 above regarding Term Loan II.

5. FINANCIAL COVENANTS

        (Section 5.1):

   Borrower shall comply with each of the following covenants. Compliance shall
be determined as of the end of each month, except as otherwise specifically
provided below:

        Minimum

        Quick Ratio:

   As of the end of each month, Borrower shall maintain a Quick Ratio of not
less than 1.50 to 1.0; provided, however, as long as Borrower satisfies the $40
Million Requirement, then the foregoing Quick Ratio financial covenant will be
determined as of the end of each fiscal quarter.

        Minimum

        Cash EBITDA:

   Borrower shall maintain a minimum Cash EBITDA (as defined below) of not less
than the following:      For the quarter ending September 30, 2004:   
<$4,250,000>;      For the quarter ending December 31, 2004:    <$4,000,000>;  
   For the quarter ending March 31, 2005:    <$1,500,000>;      For the quarter
ending June 30, 2005:    <$1,000,000>;      For the quarter ending September 30,
2005:    <$250,000>;      For the quarter ending December 31, 2005:    $250,000;
     For the quarter ending March 31, 2006:    $500,000;      For the quarter
ending June 30, 2006:    $1,000,000;      For the quarter ending September 30,
2006:    $1,250,000;      For the quarter ending December 31, 2006:   
$1,500,000; and      For the quarter ending March 31, 2007 and each quarter
ending thereafter:    $1,750,000.       



--------------------------------------------------------------------------------

        Definitions.

   For purposes of the foregoing financial covenants, the following term shall
have the following meaning:      “< >” shall mean a negative figure or loss, as
applicable.      “Cash EBITDA” shall mean Borrower’s EBITDA less Unfunded
Capital Expenditures, all determined in accordance with generally accepted
accounting principles, consistently applied.      “Current assets”, “current
liabilities” and “liabilities” shall have the meaning ascribed thereto by GAAP.
     “EBITDA” shall mean Borrower’s earnings before interest, taxes,
depreciation, amortization and other non-cash expenses of Borrower (including,
without limitation, non-cash stock option expenses), all as determined in
accordance with generally accepted accounting principles, consistently applied.
     “Quick Assets” shall mean, on any given date, the Borrower’s unrestricted
cash, cash equivalents and net billed accounts receivable.      “Quick Ratio”
shall mean, on any given date, the ratio of (i) Borrower’s Quick Assets to (ii)
Borrower’s current liabilities (including the then outstanding principal balance
of the Loans) less the current portion of Borrower’s deferred revenues.     
“Unfunded Capital Expenditures” shall mean the purchases of fixed assets not
funded by long-term debt, capitalized leases or equity.

6. REPORTING.

    (Section 5.3):

          Borrower shall provide Silicon with the following:     

1.      Quarterly accounts receivable agings, aged by invoice date, within
thirty days after the end of each fiscal quarter; provided, however, if Borrower
does not satisfy the $40 Million Requirement, then such agings shall be provided
monthly within thirty days after the end of each month.

    

2.      Quarterly accounts payable agings, aged by invoice date, and outstanding
or held check registers, if any, within thirty days after the end of each fiscal
quarter; provided, however, if Borrower does not satisfy the $40 Million
Requirement, then such agings shall be provided monthly within thirty days after
the end of each month.

    

3.      Quarterly borrowing base certificate, in form specified by Silicon,
within thirty days after the end of each fiscal quarter; provided, however, if
Borrower does not satisfy the $40 Million Requirement, then such borrowing base
certificate shall be provided monthly within thirty days after the end of each
month.

    

4.      Quarterly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, and general ledger, within thirty days after the end
of each fiscal quarter; provided, however, if Borrower does not satisfy the $40
Million Requirement, then such reconciliations shall be provided monthly within
thirty days after the end of each month.

    

5.      Borrower’s Form 10-Q, including financial statements, as soon as
available, and in any event within thirty days after the end of each fiscal
quarter; provided, however, if Borrower does not satisfy the $40 Million
Requirement, then monthly unaudited financial statements, as soon as available,
and in any event within thirty days after the end of each month.

    

6.      Quarterly Compliance Certificates, within thirty days after the end of
each fiscal quarter, in such form as Silicon shall reasonably specify, signed by
the Chief Financial Officer of Borrower, certifying that as of the end of such
quarter Borrower was in full compliance with all of the terms and conditions of
this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Silicon shall reasonably request, including, without limitation, a statement
that at the end of such month there were no held checks; provided, however, if
Borrower does not satisfy the $40 Million Requirement, then such Compliance
Certificate shall be provided monthly within thirty days after the end of each
month.



--------------------------------------------------------------------------------

    

7.      Annual operating budgets (including income statements, balance sheets
and cash flow statements, by month) for the upcoming fiscal year of Borrower
within thirty days prior to the end of each fiscal year of Borrower.

    

8.      Borrower’s Form 10-K, including annual financial statements, as soon as
available, and in any event within 90 days following the end of Borrower’s
fiscal year, certified by, and with an unqualified opinion of, independent
certified public accountants acceptable to Silicon.

7. BORROWER INFORMATION:

          Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated November 5, 2002,
previously submitted to Silicon (the “Representations”) is true and correct as
of the date hereof.

8. ADDITIONAL PROVISIONS

         

(1)    Banking Relationship. Borrower shall at all times maintain its primary
operating banking relationship with Silicon and shall use its reasonable good
faith efforts to maintain its investment accounts with or through Silicon. As to
any Deposit Accounts and investment accounts maintained with another
institution, Borrower shall cause such institution, within 30 days after the
date of this Agreement, to enter into a control agreement in form acceptable to
Silicon in its good faith business judgment in order to perfect Silicon’s
first-priority security interest in said Deposit Accounts and investment
accounts.

    

(2)    Subordination of Inside Debt. All present and future indebtedness of
Borrower to its officers, directors and shareholders (“Inside Debt”) shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on Silicon’s standard form. Borrower represents and warrants that
there is no Inside Debt presently outstanding, except for the following: NONE.
Prior to incurring any Inside Debt in the future, Borrower shall cause the
person to whom such Inside Debt will be owed to execute and deliver to Silicon a
subordination agreement on Silicon’s standard form.

    

(3)    Guaranty and Security Agreement. Previously, each of CO Space, Inc., CO
Space Services, LLC, CO Space Services Texas, LP, CO Space Properties, LLC, CO
Space Properties Texas, LP, CO Space Construction, LLC and VPNX.com, Inc.
(collectively, the “Guarantors”) executed and delivered to Silicon a Continuing
Guaranty and Security Agreement on Silicon’s standard form with such changes
thereto as were acceptable to Silicon in its discretion, pursuant to which the
Guarantors guaranty the Borrower’s Obligations and each Guarantor granted to
Silicon a first priority security interest in the assets of such Guarantor to
secure such Guarantor’s obligations. Borrower shall cause such Guaranty and
Security Agreement to remain in full force and effect while any Obligations
remain outstanding and while this Agreement is in effect.

    

(4)    Inactive Subsidiaries. The following are subsidiaries of Borrower, but
the same are, and will remain throughout the term of this Agreement, inactive,
with assets having an aggregate value of less than $10,000 (in the aggregate for
all such subsidiaries): (a) Internap Corporation and (b) Internap Technologies,
Inc.

 

Borrower:

     

Silicon:

   

    INTERNAP NETWORK SERVICES CORPORATION

 

SILICON VALLEY BANK

By

 

/s/ David A Buckel

--------------------------------------------------------------------------------

 

By

 

/s/ Dale Kirkland

--------------------------------------------------------------------------------

   

President or Vice President

 

Title

 

Sr. Vice President

By

 

/s/ Walter G. DeSocio

--------------------------------------------------------------------------------

           

Secretary or Ass’t Secretary

       